Matter of A'Keria A.H. (Kenneth Q.H.) (2020 NY Slip Op 00235)





Matter of A'Keria A.H. (Kenneth Q.H.)


2020 NY Slip Op 00235


Decided on January 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2020

Renwick, J.P., Kapnick, Mazzarelli, Webber, JJ.


10766

[*1] In re A'Keria A.H., and Another, Dependent Children Under the Age of Eighteen Years, etc., Kenneth Q.H., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Claibourne Henry of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.

Order of fact-finding, Family Court, Bronx County (David J. Kaplan, J.), entered on or about February 15, 2019, which determined, after a hearing, that respondent father neglected the subject children, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence, including the children's cross-corroborated statements to the ACS caseworker that the father left them alone and crying on the sidewalk (see e.g. Matter of Sania S.[Marcia McG-W.], 143 AD3d 545 [1st Dept], lv denied 28 NY3d 910 [2016]). The evidence demonstrated that after the children's mother failed to appear for a scheduled visitation exchange, the father brought the children to the mother's home, pushed the children into the mother's apartment, and fled as the children followed him outside the building, at which point the father left the children on the sidewalk, alone and crying (see e.g. Matter of Genesis R. [Marcelino C.], 145 AD3d 640 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2020
CLERK